Name: 97/313/EC: Council Decision of 20 May 1997 on the conclusion of an Agreement in the form of an Exchange of Letters on the provisional application of the Protocol fixing, for the period 1 December 1996 to 30 November 1999, the fishing opportunities and the financial consideration provided for in the Agreement between the European Economic Community and the Government of Mauritius on fishing in Mauritian waters
 Type: Decision
 Subject Matter: fisheries;  international affairs;  European construction;  Africa
 Date Published: 1997-05-27

 Avis juridique important|31997D031397/313/EC: Council Decision of 20 May 1997 on the conclusion of an Agreement in the form of an Exchange of Letters on the provisional application of the Protocol fixing, for the period 1 December 1996 to 30 November 1999, the fishing opportunities and the financial consideration provided for in the Agreement between the European Economic Community and the Government of Mauritius on fishing in Mauritian waters Official Journal L 135 , 27/05/1997 P. 0005 - 0005COUNCIL DECISION of 20 May 1997 on the conclusion of an Agreement in the form of an exchange of letters on the provisional application of the Protocol fixing, for the period 1 December 1996 to 30 November 1999, the fishing opportunities and the financial consideration provided for in the Agreement between the European Economic Community and the Government of Mauritius on fishing in Mauritian waters (97/313/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community,Having regard to the Agreement between the European Economic Community and the Government of Mauritius on fishing in Mauritian waters (1),Having regard to the proposal from the Commission,Whereas the Community and Mauritius held negotiations to determine the amendments or additions to be made to the Agreement on fishing in Mauritian waters at the end of the period of application of the Protocol;Whereas, as a result of these negotiations a new Protocol was initialled on 26 November 1996;Whereas, under this Protocol, Community fishermen enjoy fishing opportunities in the waters falling within the sovereignty or jurisdiction of Mauritius for the period 1 December 1996 to 30 November 1999;Whereas, in order to avoid interruption of fishing activities by Community vessels, it is essential that the Protocol in question be approved as quickly as possible; whereas both parties have therefore initialled an Agreement in the form of an exchange of letters providing for the provisional application of the initialled Protocol from the day following the date of expiry of the Protocol previously in force; whereas the Agreement in the form of an exchange of letters should be concluded, subject to a definitive decision pursuant to Article 43 of the Treaty,HAS DECIDED AS FOLLOWS:Article 1 The Agreement in the form of an exchange of letters on the provisional application of the Protocol fixing, for the period 1 December 1996 to 30 November 1999, the fishing opportunities and the financial consideration provided for in the Agreement between the European Economic Community and the Government of Mauritius on fishing in Mauritian waters is hereby approved on behalf of the Community.The text of the Agreement is attached to this Decision.Article 2 The President of the Council is hereby authorized to designate the persons empowered to sign the Agreement in the form of an exchange of letters in order to bind the Community.Done at Brussels, 20 May 1997.For the CouncilThe PresidentJ. VAN AARTSEN(1) OJ No L 159, 10. 6. 1989, p. 2.